COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Petty and Senior Judge Bumgardner
Argued at Richmond, Virginia


DARIAN G. PLEASANT, S/K/A
 DARIAN GLENDON PLEASANT
                                                             MEMORANDUM OPINION * BY
v.     Record No. 1765-10-2                               JUDGE RUDOLPH BUMGARDNER, III
                                                                 NOVEMBER 15, 2011
COMMONWEALTH OF VIRGINIA


                  FROM THE CIRCUIT COURT OF SPOTSYLVANIA COUNTY
                                  Joseph J. Ellis, Judge

                 Ronald Hur, Assistant Public Defender II, for appellant.

                 Susan M. Harris, Assistant Attorney General (Kenneth T. Cuccinelli,
                 II, Attorney General, on brief), for appellee.


       Darian G. Pleasant appeals his convictions for possession of marijuana and possession of

cocaine with the intent to distribute. He contends that the trial court erred by admitting a

statement he made to the police and in finding the evidence sufficient to convict. Finding no

error, we affirm.

       Police arranged for a confidential informant to purchase crack cocaine from the defendant

at a gas station in western Spotsylvania County. The defendant was the sole occupant of a

minivan parked in the station lot. The police arrested him on outstanding warrants, removed him

from the minivan, and placed him in handcuffs. An officer advised the defendant of his Miranda

rights just after they removed him from the vehicle, and the defendant indicated he understood

his rights. See Miranda v. Arizona, 384 U.S. 436 (1966).



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       After a drug dog alerted, the officers searched the defendant’s van and found a shoe box

between the two front seats. It contained sixteen knotted plastic baggie corners containing

cocaine and one baggie containing marijuana. The officers also recovered several cell phones, a

digital scale, and a box of sandwich baggies from a backpack located behind the driver’s seat.

       After recovering the drugs from the vehicle, Sergeant Murdock Woodard asked the

defendant, “Do you have any more up your ass?” The defendant responded, “No.” Woodard

testified further, “After I asked that, he made a statement about the only thing he had was in the

center console area.”

       The defendant moved to suppress the statement that “the only thing he had was in the

center console area.” He argued the statement was made in response to interrogation and the

evidence did not show that he had waived his Miranda rights. The trial court found the statement

was a spontaneous comment and “no question was asked that that would have been a response

to.” It denied the motion to suppress.

       Even if the statement would be considered responsive to the question and made without a

voluntary waiver of Miranda rights, admission of the statement would have been harmless error.

The defendant concedes that the drugs and contraband found in his vehicle were lawfully

obtained and admissible. The record contains overwhelming evidence of the defendant’s guilt so

that any possible error in admitting his statement about the contents of the center console would

be harmless beyond a reasonable doubt. See Jenkins v. Commonwealth, 244 Va. 445, 454, 423
S.E.2d 360, 366 (1992) (admission of a confession harmless based on overwhelming evidence of

guilt). Admission of the statement was not reversible error.

       The defendant argues that the evidence was insufficient to prove he knowingly possessed

marijuana and possessed cocaine with the intent to distribute. “On appeal, ‘we review the

evidence in the light most favorable to the Commonwealth, granting to it all reasonable


                                               -2-
inferences fairly deducible therefrom.’” Archer v. Commonwealth, 26 Va. App. 1, 11, 492
S.E.2d 826, 831 (1997) (quoting Martin v. Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d
415, 418 (1987)). “We also accord the Commonwealth the benefit of all inferences fairly

deducible from the evidence.” Riner v. Commonwealth, 268 Va. 296, 303, 601 S.E.2d 555, 558

(2004).

          The defendant was parked at the designated location of an arranged drug buy. He was

the sole occupant of the minivan and was seated in close proximity to drugs found next to the

driver’s seat and to drug paraphernalia found behind the driver’s seat. The cocaine was

packaged into sixteen baggie corners. Expert testimony explained that sandwich bags were often

used to package drugs and that crack cocaine is “most often” packaged in knotted, torn, plastic

baggie corners like the baggies recovered in this case. Additional empty baggies and a digital

scale were also items used in the distribution of drugs. No user paraphernalia was found, and the

street value of the cocaine was about $300.

          A fact finder may rely on expert testimony to discern the incriminating import of

seemingly innocuous circumstances that nonetheless have incriminating relevance in the drug

trade. Williams v. Commonwealth, 52 Va. App. 194, 202, 662 S.E.2d 627, 631 (2008). The

presence of equipment related to drug distribution and the manner in which drugs are packaged

may be probative of intent to distribute. McCain v. Commonwealth, 261 Va. 483, 493, 545
S.E.2d 541, 547 (2001). The absence of user paraphernalia is “regularly recognized” as a factor

indicating an intent to distribute. Scott v. Commonwealth, 55 Va. App. 166, 173, 684 S.E.2d
833, 837 (2009) (en banc).

          The trial court could infer that the defendant was aware of the nature and character of the

drugs located in the minivan, that they were subject to his dominion and control, and that he




                                                 -3-
intended to distribute the cocaine. The evidence was sufficient to prove both offenses beyond a

reasonable doubt. Accordingly, we affirm.

                                                                                      Affirmed.




                                              -4-